DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group IV in the reply filed on 6/17/2021 is acknowledged.  The traversal is on the ground(s) that Examiner has not demonstrated that the various genetic modifications cited as longing to different groups are not all mutually exclusive.  For example, paragraph [000125] of the application s filed expressly provides for combination of modifications.  As such, distinctness of the inventions of the different groups has not been satisfied.  This is not found persuasive because Applicant is not considering that the restriction requirement comprises linking claim analysis.  The generic claims (i.e. having the overlap in scope) are identified as linking claims, with the separation of the groupings being determined upon the non-linking claims.  The restriction discloses how the groupings, based upon the non-linking claims are distinct and not-mutually exclusive because each genetic modification recited in the dependent, non-linking claims results in a structurally unique cell have again a new functional property, thus having materially different design and effect and do not have overlapping subject matter.  As such, contrary to Applicant’s all of the requirements to demonstrate distinctness were demonstrated between the groupings, with the generic claims being held apart as linking claims.  Applicant is reminded that if the linking claims are deemed allowable rejoinder occurs and the remaining .
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11, 13-16, and 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/17/2021.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 12, 17-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,927,346 B2. the instant and patent claims have overlapping non-mutually exclusive scope.
Regarding instant claim 1, patent claim 1 discloses a cell or population thereof, wherein (i) the cell is a human NK cell and (ii) the cell comprises a CD38 knockout.  Thus, patent claim 1 discloses the limitation of instant claims 1.  The claims differ in scope because patent claim 1 specifies that the NK cell is obtained from a human iPSC, whereas the instant claim is silent as to the means by which the NK cell population is obtained.  Thus patent claim 1 discloses a species of instant claim 1.
Regarding instant claim 2, the instant claim specifies a NK cell or T lineage cell, wherein the T lineage cell is obtained from differentiating a human iPSC, a human clonal iPSC, or a human iPSC cell line.  Patent claim 1 specifies that the NK cell is obtained from differentiating a human iPSC, a human clonal iPSC, or a human iPSC cell line and NK cells are a species of T lineage cells.  As such, patent claim 1 also discloses the limitations of instant claim 2.  
Regarding instant, dependent claims 3-7, 12, and 17-20, patent claims 3-7, 12, and 17-20 are directed to the same limitations as instant claims, respectively.  As such, patent claims 3-7, 12, and 20 teach all the required limitations of instant claims 3-20.
	Regarding instant, dependent claim 22, patent claim 2 discloses a longer average telomere length in comparison to their native counterpart cells obtained from peripheral blood, umbilical cord blood, or other donor blood.  Thus patent claim 2 encompasses all the limitations of instant claim 22.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Schmid (Schmid et al. FEBS Letters 585:3544-3548, 2011).  
Regarding claim 1, Schmid discloses gene silencing of Cd38 was accomplished in Jurkat T cells using specifically targeted shRNA constructs. After transfection of the plasmids into Jurkat T cells, stable clones were obtained by limiting dilution. Expression of CD38 in Jurkat T cells was assessed by western blot analysis (Fig. 1A). Wild type Jurkat T cells and scrambled control cells (sh270#A and sh771#E) showed high expression of CD38. On the contrary, cells with gene silencing of Cd38 (sh270#1 and sh771#9) showed a significant reduction in CD38 expression as CD38 was hardly detectable in western blot experiments.  (p. 3454, col 1, section 3, first paragraph).  Thus Schmid expressly discloses a cell or a population therefore: wherein (i) the cell is a T linage cell. Since the claims does not specify the structural limitations of the CD38 knockout or the means by which the knockout occurs.  “CD38 knockout” broadly encompasses deletion, disruption, silencing, knock down, suppression, reduction of CD38.  Schmid expressly discloses that the CD38 is silenced as discussed above.  Thus Schmid expressly discloses all of the limitations of claim 1.

Regarding claim 2, this claim only further limits the T lineage cell embodiments, not the NK lineage cells.  The NK lineage cells are disclosed by Schmid as discussed above.
Regarding claims 4 and 12, Schmid does not expressly disclose that the NK or T linage cells have improved persistency and/or survival as claimed in claim 4.  Schmid also does not expressly disclose the functional properties of (a) the NK linage cell is capable of recruiting T cells to tumor sites or (b) the T lineage cell is capable of reducing tumor suppression in the tumor site.  However, Schmid discloses a population of cell that are structurally the same as the claimed cell population.  As such, inherently the cells of Schmid would have to have the same functional properties including improved persistency and/or survival because a function cannot be separated from its structure.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705.


Regarding claim 18, this claim specifies that the composition comprises one or more therapeutic agent.  The claims does not specify any particulars of the therapeutic agent or what is being treated.  As such, the therapeutic agent can be anything, including water.  Schmidt describes the T cells in a culture medium that contains water.  Water is a therapeutic agent for dehydration.  Thus, Schmid discloses the limitations of claim 18.
Regarding claim 19, Schmid discloses that the T cells are cultured in the presence of G418 (p. 3545, col 1, lines 9-12) which encompasses the limitations of a peptide or a chemotherapeutic agent as claimed.
Regarding claims 20, this claim specifies wherein the cell expresses one or more checkpoint inhibitors.  The claim does not specify any particular checkpoint inhibitor.  As such, the breadth of the claims encompasses any checkpoint inhibitor endogenously or exogenously expressed by the claimed NK lineage cell.  NK cells endogenous express checkpoint inhibitor such as MHC class I-associated inhibitors receptors, CTLA-4 and PD1 receptors and TIGIT & CD96, LAG-2, and TIM-3.  As such, inherently the NK cells disclosed by Schmid encompass the limitations of claim 20.
In conclusion, the instant claims are anticipated by the prior art of Schmid because it expressly or inherently discloses all of the structural and/or functional limitations of the claimed cell product.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipates by Dusseaux (Dusseaux et al.  Haematologica. June 2016, vol 101. Supplement No. 1, pp. 122-123.  Abstract No:P365).
Regarding claim 1, Dusseaux expressly discloses CD38 disrupted mouse T-cell (See abstract, lines 39-40).  Thus Dusseaux anticipates claim 1.
Regarding claim 4, Dusseaux discloses that the CD38- CAR+ T cells display high cytotoxic anti-tumor cell activity (last 4, line of p. 1 of abstract).  Thus, Dusseaux expressly discloses the limitations of claim 4.
Regarding claim 17, Dusseaux expressly discloses the composition comprising the cells of claim 1 as described above.
Regarding claim 18, this claim specifies that the composition comprises one or more therapeutic agent.  The claims does not specify any particulars of the therapeutic agent or what is required to treat.  As such, the therapeutic agent can be anything, including water.  Dusseaux describes the T cells in a culture medium which contains whatever.  Water is a therapeutic agent for dehydration.  Thus Dusseaux discloses the limitations of claim 18.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dusseaux ap (US 2018/0236053 effectively filed 8/11/2015; or record in IDS).
Regarding claim 1, Dusseaux ap discloses a genetically engineered  immune cell, more particularly, NK cells or T cell comprising a disruption in its CD38 gene (([0016]; [0028]; [0151]).  Thus Dusseax ap discloses the limitations of claim 1.
Regarding claim 2, Dusseaux ap discloses the immune cells can be derived from iPSC ([0489]) of human origin.
Regarding claim 3, Dusseaux ap discloses expressing additional target antigens by the immune cells, including CD16 ([0125]).  
Regarding claims 4 and 12, Dusseaux ap discloses that the CD38- CAR+ T cells display high cytotoxic anti-tumor cell activity ([0614];[0059]; ).  Thus, Dusseaux ap expressly discloses the limitations of claim 4 and 12.

Regarding claim 7, the disclosures discussed above encompass the limitations of this claim because the claim recites an hnCD16 variant thereof wherein the transmembrane domain, the stimulatory domain, and the signal domain are “derived” from a list of different proteins.  Since the claim does not delineate the parameters this derivation, and variant that has similar function to all of the derived elements and function in a manner similar to hnCD16 variant will encompass the limitations of the claims.
Regarding claim 17, Dusseaux discloses the claimed composition of cells as discussed above.
Regarding claims 18 and 19, Dusseaux discloses that the cells can be administered in combination with an immunomodulatory or immunosuppressive agent, such as Alemtuzumab and glucocorticoids ([0484]).
Regarding claim 20, Dusseaux discloses that cells can further comprise/express CTLA-4; nivolumab ([0125]; Table 6).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viegas (Viegas et al.  Rheumatology 50(9):1569-1577, abstract only, 2011).
Regarding claim 1, Viegas discloses a CD38-/- mouse comprising CD38-/- T cells (see abstract).  Viegas does not expressly disclose CD38-/- NK cells.  However, all cells in the mouse are CD38-/-.  As such, inherently the NK cells also have to be CD38-/-.  Thus, Viegas expressly or inherently discloses all of the limitations of the claims.
Regarding claim 2, Viegas does not expressly disclose that the T cells are obtained by differentiating human iPSCs.  However, these limitations sole pertain to the T cells and not the NK cells.  Thus, Viegas discloses the limitations of claim 2.
Regarding claim 17, Viegas discloses the composition of T or NK cells as described above.
In conclusion, the prior art of Viegas anticipates the claims because it discloses all of the limitations the claims expressly or inherently.


No claims are allowed.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632